DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 05/08/2020.
	Claims 54-58 have been added. 
	Claims 3, 4, 6-9, 11-13, 15-17, 20-23, 28-30, 33-38 and 40-52 have been cancelled. 
	Claims 1, 2, 5, 10, 14, 18-19, 24, 26-27, 31-32, 39, 53 have been amended. 
	Claims 1, 2, 5, 10, 14, 18, 19, 24-27, 31-32, 39 and 53-58 are currently pending, have been examined and has been rejected.


Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“wireless telecommunication module 12” in Page 15-Line 17. Page 16-Line 4. Page 22-Line 31, Page 25-Line 28 and Page 26-Line 12. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such generic placeholder claim limitations, and coupled functional language, are:

Claim 1 recite:
1)	A generic placeholder of “a service instruction system” for the following function of “issuing serving instructions to service staff of the general service zone” and function of “receive the order and the associated serving location identifier and, in response, issue a serving instruction to service staff to fulfil the order at said serving location chosen by the ordering user”. Further, the generic placeholder “system” is not modified by sufficient structure that is tied to the performance of the claimed function.  Accordingly, the claimed a service instructions system invokes 35 USC 112(f) claim interpretation. A review for the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the claimed “service instruction system” corresponds to “it will be understood that the systems referred to herein, may not necessarily be in the form of a single physical machine. The term "server" may encompass, for example, a distributed or "cloud" computing service, engine, service or platform” (See the specification page 12-lines 1-3. Accordingly, the examiner finds the claim is definite under 35 USC 112. 
2)	A generic placeholder of “a wireless telecommunication module” for the following function of “issuing serving instructions to service staff of the general service zone”. Further,  the generic placeholder “module” is not modified by sufficient structure that is tied to the performance of the claimed function.  Accordingly, the module invokes 35 USC 112(f) claim interpretation. A review of the specification shows that the claimed subject matter does not have a corresponding structure described in the specification. For prosecution purposes, under the 35 U.S.C. 112(f): The claimed subject matter will be interpret as (wireless communication). See the 112 (a) and (b) rejection below.

Claim 2 recite:
1)	A generic placeholder of “the image detector” for the following function of “scan the serving location image of the chosen serving location”. Further, the generic placeholder “detector” is not modified by sufficient structure that is tied to the performance of the claimed function.  Accordingly, the detector invokes 35 USC 112(f) claim interpretation. A review for the specification shows that the claimed subject matter does not have a corresponding structure described in the specification. For prosecution purposes, under the 35 U.S.C. 112(f): The claimed subject matter will be interpret as (mobile device camera). See the112 (a) and (b) rejection below.

Claim 10 recite:
1)	A generic placeholder of “the service instruction system” for the following function of “scan the serving location image of the chosen serving location”. Further, the generic placeholder “system” is not modified by sufficient structure that is tied to the performance of the claimed function.  Accordingly, the system invokes 35 USC 112(f) claim interpretation. A review for the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the claimed “service instruction system” corresponds to “it will be understood that the systems referred to herein, may not necessarily be in the form of a single physical machine. The term "server" may encompass, for example, a distributed or "cloud" computing service, engine, service or platform” (See the specification page 12-lines 1-3. Accordingly, the examiner finds the claim is definite.

Claim 14 recite:
1)	A generic placeholder of “mapping module” or the following function of “determining the relative position and arrangement of the serving locations within the general service zone and transmitting … instruction system and the mobile device”, “determines the relative position and arrangement of the serving locations by communicating with identification articles, each situated at a respective serving location” and “receive a user input to designate the relative position of serving locations within the general service zone”. A review for the specification shows that the claimed subject matter does not have a corresponding structure described in the specification. For prosecution purposes, under the 35 U.S.C. 112(f): The claimed subject matter will be interpret as (display has a graphical user interface). See the112 (a) and (b) rejection below.

Claim 19 recite:
1)	A generic placeholder of “the service instruction system” for the following function of “receive a payment confirmation from the remote payment system” and “receive the payment confirmation and, in response, include within the serving instruction information confirming successful payment for the order”. Further,  the generic placeholder “system” is not modified by sufficient structure that is tied to the performance of the claimed function.  Accordingly, the system invokes 35 USC 112(f) claim interpretation. A review for the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the claimed “service instruction system” corresponds to “it will be understood that the systems referred to herein, may not necessarily be in the form of a single physical machine. The term "server" may encompass, for example, a distributed or "cloud" computing service, engine, service or platform” (See the specification page 12-lines 1-3. Accordingly, the examiner finds the claim is definite.

Claim 27 recite:
1)	A generic placeholder of “ordering management system” for the following function of “determine reservation information associated with at least one serving location within the general service zone”. Further, the generic placeholder “system” is not modified by sufficient structure that is tied to the performance of the claimed function.  Accordingly, the system invokes 35 USC 112(f) claim interpretation. A review for the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the claimed “ordering management system” corresponds to “it will be understood that the systems referred to herein, may not necessarily be in the form of a single physical machine. The term "server" may encompass, for example, a distributed or "cloud" computing service, engine, service or platform” (See the specification page 12-lines 1-3. Accordingly, the examiner finds the claim is definite.

Claim 39 recite:
1)	 A generic placeholder of “service staff tracking system” for the following function of “tracking the position of service staff members relative to the plurality of serving locations”, “determine a fulfilment visit by at least one service staff member to the serving location chosen by the ordering user” and “transmit an identification of said at least one service staff member to the mobile device associated with the ordering user”. Further,  the generic placeholder “system” is not modified by sufficient structure that is tied to the performance of the claimed function.  Accordingly, the system invokes 35 USC 112(f) claim interpretation. A review for the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the claimed “service staff tracking system” corresponds to “it will be understood that the systems referred to herein, may not necessarily be in the form of a single physical machine. The term "server" may encompass, for example, a distributed or "cloud" computing service, engine, service or platform” (See the specification page 12-lines 1-3. Accordingly, the examiner finds the claim is definite.
2)	A generic placeholder of “staff tracking device” for the following function of “transmit a localisation signal for use in determining the position of a respective tracking device relative to the plurality of serving locations”. Further,  the generic placeholder “device” is not modified by sufficient structure that is tied to the performance of the claimed function.  Accordingly, the device invokes 35 USC 112(f) claim interpretation. A review for the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the claimed “staff tracking device” corresponds to “these are each in the form of a staff identification badge 6a … these staff-tracking devices 6a may be referenced as a "beacon badge" 6a. Ideally, the transceiver is a low energy Bluetooth transceiver (BLE), but it will be appreciated by those skilled in the art that many other viable alternatives exist” (See the specification page 28-lines 13-22. Accordingly, the examiner finds the claim is definite.


Claim Rejections - 35 USC § 112
1)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 10, 14, 18-19, 24-27, 31-32 and 39 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1)	The independent claim 1 recite the limitation “a wireless telecommunication module, the wireless telecommunication module being arranged to download an application for execution on the mobile device” without having adequate support for corresponding structure(s) in the specification as these claim limitations invoke 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph (see Claim Interpretation above as set forth in this Office action). Thus, claim 1 cannot rely on the specification to ascertain corresponding structure(s) that provide the underlying claimed functions of “a wireless telecommunication module” as such, claim 1 recite functions that have no limits and covers every conceivable means for achieving the stated function. Accordingly, the disclosure is not commensurate with the scope of the claims.
	Claims 2, 5, 10, 14, 18-19, 24-27, 31-32 and 39 are rejected for depending on the rejected claim 1.

2) 	Claim 2 recite the limitation “an image detector … to scan the serving location image of the chosen serving location, and then determine the corresponding serving location identifier from the scanned serving location image” without having adequate support for corresponding structure(s) in the specification as these claim limitations invoke 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph (see Claim Interpretation above as set forth in this Office action). Thus, claim 2 cannot rely on the specification to ascertain corresponding structure(s) that provide the underlying claimed functions of “an image detector” as such, claim 2 recite functions that have no limits and covers every conceivable means for achieving the stated function. Accordingly, the disclosure is not commensurate with the scope of the claims.

3)	claim 14 recite the limitation “mapping module … determining the relative position and arrangement of the serving locations within the general service zone and transmitting … instruction system and the mobile device … determines the relative position and arrangement of the serving locations by communicating with identification articles, each situated at a respective serving location” and “receive a user input to designate the relative position of serving locations within the general service zone” without having adequate support for corresponding structure(s) in the specification as these claim limitations invoke 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph (see Claim Interpretation above as set forth in this Office action). Thus, claim 14 cannot rely on the specification to ascertain corresponding structure(s) that provide the underlying claimed functions of “mapping module” as such, claim 14 recite functions that have no limits and covers every conceivable means for achieving the stated function. Accordingly, the disclosure is not commensurate with the scope of the claims.
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5, 10, 14, 18, 19, 24-27, 31-32, 39 and 53-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1)	The independent claim 1 is indefinite, because each of the claim limitations of “a wireless telecommunication module, the wireless telecommunication module being arranged to download an application for execution on the mobile device”, it is unclear what the corresponding structure(s) are for the claim limitations “wireless telecommunication module” (see Claim Interpretation). A review for the specification shows that it fails to disclose corresponding structure, material, or acts for forming the entire claimed function and to clearly link the structure, material, or acts to the entire claimed function. That is, the Applicant fails to provide corresponding structure or acts that one of ordinary skill in the art would be able to determine its structural or functional equivalence. Without being able to determine this, how would one of ordinary skill in the art have the requisite notice that to infringe on the claim? 
	Claims 2, 5, 10, 14, 18-19, 24-27, 31-32 and 39 are rejected as indefinite, because they depend from the indefinite claim 1.

2) 	Claim 2 is indefinite, because each of the claim limitations of “an image detector … to scan the serving location image of the chosen serving location, and then determine the corresponding serving location identifier from the scanned serving location image”, it is unclear what the corresponding structure(s) are for the claim limitations “an image detector” (see Claim Interpretation). A review for the specification shows that it fails to disclose corresponding structure, material, or acts for forming the entire claimed function and to clearly link the structure, material, or acts to the entire claimed function. That is, the Applicant fails to provide corresponding structure or acts that one of ordinary skill in the art would be able to determine its structural or functional equivalence. Without being able to determine this, how would one of ordinary skill in the art have the requisite notice that to infringe on the claim? 

3)	Claim 14 is indefinite, because each of the claim limitations of “mapping module … determining the relative position and arrangement of the serving locations within the general service zone and transmitting … instruction system and the mobile device … determines the relative position and arrangement of the serving locations by communicating with identification articles, each situated at a respective serving location” and “receive a user input to designate the relative position of serving locations within the general service zone”, it is unclear what the corresponding structure(s) are for the claim limitations “mapping module” (see Claim Interpretation). A review for the specification shows that it fails to disclose corresponding structure, material, or acts for forming the entire claimed function and to clearly link the structure, material, or acts to the entire claimed function. That is, the Applicant fails to provide corresponding structure or acts that one of ordinary skill in the art would be able to determine its structural or functional equivalence. Without being able to determine this, how would one of ordinary skill in the art have the requisite notice that to infringe on the claim?

4)	claim 2 recite the limitation of “The order management system … the sensor set of the mobile device comprises an image detector, the mobile device being configured by the executed application to use the image detector to scan the serving location image of the chosen serving location, and then determine the corresponding serving location identifier from the scanned serving location image”. It’s unclear to the examiner which element of the claimed invention elements “The order management system”, “the sensor set”, “the mobile device” or “the image detector” execute the function of “determine the corresponding serving location identifier from the scanned serving location image”. For the prosecution purposes, the examiner interprets the execution of the function of “determine the corresponding serving location identifier from the scanned serving location image” to be done by “The order management system”.

claim 1 recite the limitations of:
1) “in the form of”, page 3-line 3, There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “in a form of”.
2) “in the form of “, page 3-line 4, There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “in a form of”.

[Wingdings font/0xE0] Claims 2, 5, 10, 14, 18-19, 24-27, 31-32 and 39 are rejected as indefinite, because they depend from the indefinite claim 1 and do not cure the deficiencies set forth above.
	

Claim 2 recite:
3) “the chosen serving location”, page 4 -line 11, There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “the serving location chosen by the ordering user”.
4) “determine the corresponding serving location identifier”, page 4 – line 11-12, There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “a corresponding serving location identifier”.

Claim 5 recite:
5) “the chosen serving location”, page 4 -line 18, There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “the serving location chosen by the ordering user”.

Claim 10 recite:
6) “the visual artefacts” in page 5, line 6. There is insufficient antecedent basis for this limitation in the claim. The claimed invention recited prior the limitation of “the map comprising a plurality of visual artefacts”, it’s unclear the claimed invention of “the visual artefacts” is referring to. Appropriate correction is required, such as “the plurality of visual artefacts”.
7) “the visual artefact” in page 5, lines 10 and line 11. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “the plurality of visual artefacts”.
8) “the relative position”, page 5 – line 7, There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “a relative position”.
9) “the appearance, page 5 -lines 9-10, There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “an appearance”.

Claim 14 recite:
10) “the relative position”, page 5 – line 18, There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “a relative position”.
11) “the reception of which enables the determination of the position of each identification”, page 5-line 23 to page 6–line 1, here is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “a reception of wireless localization signals enables a determination of a position”.

Claim 19 recite:
12) “the aggregated cost”, page 6-line 13, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “an aggregated cost.
13) “selected by the user”, page 6-line 14, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “selected by the ordering user”.
14) “the total calculated cost”, page 6-lines 15, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “the total cost”.
15) “the payment system”, page 6-lines 16-17, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “the remote payment system”.
16) “the serving instruction information”, page 6-lines 20-21, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “a serving instruction information”.

Claim 24 recite:
17) “determine the location”, page 7-line 7, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “determine a location”.

[Wingdings font/0xE0] Claims 25-26 are rejected as indefinite, because they depend from the indefinite claim 24 and do not cure the deficiencies set forth above.

Claim 25 recite:
18) “the proximity”, page 7-line 12, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “a proximity”.

Claim 27 recite:
19) “the availability”, page 7-line 20, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “an availability”.
20) “the user”, page 7-line 22, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “the ordering user”.
21) “the relative position”, page 8 – line 2, There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “a relative position”.

Claim 31 recite:
22) “from the user to confirm acceptance by the user”, page 8-line 12, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “form the ordering user to confirm acceptance by the ordering user”.
23) “the identified serving location”, page 8-line 12-13, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “an identified serving location”.

Claim 32 recite:
24) “via the screen”, page 8-line 17, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “via the touch-sensitive screen”.
25) “the location of”, page 8-line 20, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “a location of”.
26) “the position and orientation”, page 9-line 1, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “a position and orientation”.
27) “the size”, page 9-line 2, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “a size”.
28) “the appearance”, page 9-lines 3-4, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “an appearance”.
29) “the screen” page 9-line 27, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “the touch-sensitive screen”.
30) “the modification”, page 9-line 28, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “a modification”.
31) “those virtual”, page 9-lines 10-11, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “the virtual”.
32) “the chosen serving location”, page 9 -line 30, There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “the serving location chosen by the ordering user”.

Claim 39 recite:
33) “the position of service”, page 9-line 9, “the chosen serving location”, page 4 -line 18, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “a position of service”.
34) “the identification of the service staff member chosen by the ordering user”, page 10-line 6, There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “an identification of the service staff member chosen by the ordering user”.
35) “the identification of the service staff member specified by the ordering user”, page 10-lines 9-10, “the chosen serving location”, page 4 -line 18, There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “the identification of the service staff member chosen by the ordering user”.
36) “the identification representation”, page 10-line 10, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “an identification representation”.
37) “the identity of the service”, page 10-line, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “an identity of the service”.

Claim 53 recites:
38) “a chosen serving location, page 11-lines 16-14, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “a chosen serving location”.
39) Claim 53 recite “said serving location” wherein the claim cited prior “determining serving locations within the general service zone”, it’s unclear to the examiner to which “Said” serving location the claim refer to as there are multiple serving locations are determined prior.  For prosecution purposes, the examiner interpreted the above claimed limitation to be (said chosen serving location).

Claim 54 recites:
40) “said mobile electronic device” page 12-line 3, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “a mobile electronic device”.

[Wingdings font/0xE0] Claims 55-58 are rejected as indefinite, because they depend from the indefinite claim 54 and do not cure the deficiencies set forth above.

Claim 57 recite:
41) recite “said restaurant”, page 13-line 3. The dependent claim 57 cited “selecting a restaurant that is proximal to the ordering location”, dependent claim 57 depending on claim 56, and claim 56 recited “selecting a restaurant”. It’s unclear to the examiner to which one the “said” restaurant the claimed “said restaurant” is referring to. Appropriate correction is required, such as amend the claim 57 limitation in page 13-line 1 to “wherein selecting the restaurant that is proximal to the ordering location”.

Claim 58 recite:
42) “that restaurant”, page 13-line 10, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required, such as “the restaurant”.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 2, 5, 10, 14, 18, 19, 24-27, 31-32, 39 and 53-58 are rejected under 35 U.S.C. 101 for the following reasons: 

Step 1:
	Claims 1, 2, 5, 10, 14, 18, 19, 24-27, 31-32 and 39 directed to a machine. Claim 53 is directed to a process. Claims 54-58 directed to a process.

Step 2A, Prong1:
	Claims 1, 2, 5, 10, 14, 18, 19, 24-27, 31-32, 39 and 53-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of 
	presenting to an ordering user a menu associated with a general service zone; 
	receiving input selections from the ordering user to select items on the menu to generate an order therefrom, the order comprising at least one selected menu item and a unique order identifier; 
	determining serving locations within the general service zone for the ordering user; 
	determining a serving location identifier that uniquely identifies the chosen serving location; 
	associating the order and the determined serving location identifier with one another; 
	transmitting the order and the determined serving location identifier to the general service zone; and 
	issuing a service instruction to service staff to fulfil the order at said serving location without significantly more. 	
	The independent claims of 1, 53 and 54 recite the above limitations that represent the concept of methods and systems to manage placing an order based on table identification information and location, wherein the table resides inside a restaurant, which considered which describe concepts relating to the economy and commerce as fundamental economic principles or practices group’s concepts, see MPEP 2106.04(a)(2)(II)(A).
	The independent claims 1, 53 and 54 recite the above limitations that represent the concept of methods and systems that teaches following rules or instruction to place an order inside a restaurant and reserving a table inside the restaurant, which considered an abstract idea that teaches managing personal behavior or relationships or interactions between people group’s concepts. See MPEP 2106.04(a)(2)(II)(C).
Step 2A, Prong 2:
	This judicial exception is not integrated into a practical application because the claims satisfy the following criteria, which indicate that the claims do not integrate the abstract idea into practical application: 
	The claimed additional limitations are: 
Claim 1:
1) service instruction system, 2) a mobile device, 3) a touch- sensitive screen, 4) a sensor set, 5) a wireless telecommunication module, 6) an application/the executed application.
Claim 53:
1) a screen of an electronic device, 2) a service instruction system 
Claim 54:
1) a screen of said mobile electronic device, 2) service instruction system
	The claimed invention reciting the above devices and system which are not part of the abstract idea; however, the mere recitation to a plurality of computers for users is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network, which also do not integrate the judicial exception in a particle application. See MPEP 2106.05(f).
Step 2B:
	As for Step 2B analysis, knowing the consideration is overlapping with Step 2A, Prong 2. The Step 2B considerations have already been substantially addressed under Step 2A Prong 2, see Step 2A Prong 2 analysis above. The additional claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations are mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05 (f).

In addition, the dependent claims recite:
Claim 2, 5 and 55 reciting more of the abstract ideas found in the independent claims, as claims 2, 5 and 55 recites more features of determining the serving locations, such as table, using the table identification affixed to the table. Although, the claim recited some additional limitations that are not part of the abstract idea in order to execute the abstract idea by utilizing multiple computing devices such as, beacon and wirelessly broadcasting an identifier to be received by the user mobile device and sensor set of the mobile device and an executed application, in addition to a passive configuration, wherein claiming the user of a mobile device (claimed in a generic and non-limiting manner) is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for independent claims, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.

Claims 10, 14 and 27 recited more of the abstract ideas found in the independent claims, as claim 10, 14 and 27 recited displaying the arranged tables, as a visual artefacts, in a relative positioned arrangement to receive the user order and associated table identifier, and modified the map’s visual artefacts accordingly and display available tables to the user to select one to be seats upon arrival. The claimed invention executes the abstract idea using the user mobile device, wherein claiming the user of a mobile device (claimed in a generic and non-limiting manner) is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for independent claims, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.

Claim 18 recite the serving instruction is displayed and the serving instruction is printed, which considered a recitation for more of the abstract ideas found in the independent claims, wherein the claimed invention reciting additional elements to execute the abstract idea, such as a screen and a printer, which considered generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claim 19 recited more of the abstract ideas found in the independent claims, as claim 19 reciting calculating a total cost of an order, wherein the order includes multiple items selected by the user, sending a payment request and receive a payment confirmation upon successfully pay for the order. The claimed invention executes the abstract idea using the user mobile device and a service instruction system to complete the payment, wherein this recitation is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for independent claims, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.

Claims 24-26, 56-58 recited more of the abstract ideas found in the independent claims, as the claims above recites determine an approximate routine to determine a user location is within a threshold distance from a restaurant, and download a menu for that restaurant. The claimed invention reciting additional elements to execute the abstract idea, such as a mobile device, a touch-sensitive screen and a wireless telecommunication module. This recitation is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for independent claims, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claim 31 recite more of the abstract ideas found in the independent claims, as the claims above recites display an identification of the serving location associated with the determined serving location identifier, and receive a check-in interaction from the user to confirm acceptance by the user of the identified serving location and in response transmit the determined serving location identifier. The claimed invention reciting additional elements to execute the abstract idea, such as a mobile device, touch-sensitive screen, and wireless telecommunication module. This recitation is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for independent claims, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claim 32 recites more of the abstract ideas found in the independent claims, as the claims above recites display an argument reality representations of a menu items and guidance of the customer reserved table’s location, modify the size, shape and/or orientation of the representations based on location, update the argument reality representations, modify the representations based on table locations. The claimed invention reciting additional elements to execute the abstract idea, such as a mobile device, touch-sensitive screen, wireless telecommunication module, systems executed application and sensor set. This recitation is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for independent claims, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claim 39 reciting determine a fulfilment visit by a service staff member to the serving location chosen by the ordering user, calculating a tip and identify the service staff member identification information such: an ID, name and an image, allocate this tip for the identified member upon determining the member location. The claimed invention reciting additional elements to execute the abstract idea, such as a mobile device, touch-sensitive screen, wireless telecommunication module, a badge worn by the member that transmit a localization signal. This recitation is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for independent claims, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
	Therefore, the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 18, 19, 24-26, 31, 53-54 and 56-58 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Pat. Pub No. 2017/0109843 A1 to Berg et al. (“Berg).

		Regarding claims 54, 53 and 1. Berg teaches an order management method comprising:
		determining an ordering location (Berg, Fig. 10; “determine location of mobile device 1020”, [0133]) at which a menu order is to be fulfilled (Berg, [0133]; “restaurant”. Fig. 4, [0068]; “facilitate the mobile-assisted digital waiter service for multiple restaurants 400 (e.g., Restaurant 1, Restaurant 2 . . . Restaurant N) and/or locations 410 of a restaurant chain (e.g., Location 1 and Location 2 for Restaurant 1)”); 
		selecting a restaurant that is proximal to the ordering location (Berg, Fig. 10; “transmit location to network device 1030” > “receive list of restaurants near location 1040” > “display list of restaurants 1050” > “receive restaurant selection 1060”); 
		presenting to an ordering user, via a screen of said mobile electronic device (Berg, Fig. 2; “mobile terminal 200” which includes “output devices 230” such as “Display 231” and “Input devices 240” such as “touch screen 242”. Further Fig. 2 of the “mobile terminal 200” includes “Positioning system 275” [0073]; “The positioning system 275 may be …. determine the location (i.e., Global Positioning System (GPS) coordinates) of the mobile terminal 200. The mobile device of Berg “camera 255”, “Network interface 260” and “Bluetooth system 285”), a menu (Berg, [0092]; “generate one or more digital menus for one or more restaurants (or restaurant locations)”) associated with said restaurant (Berg, Fig. 10; “display list of services provided by selected restaurant 1070”); 
		receiving input selections from the ordering user to select items on the menu to generate an order therefrom (Berg, [0102]; “the order processing circuitry 313 may receive an order including one or more selected menu items from a customer via the network interface 305”), the order comprising at least one selected menu item and a unique order identifier (Berg, [0102]; “The order processing circuitry 313 may then assign an order number to the order”); 
		determining a serving location (Berg, Fig. 6 shows “Table 1” has a proximity beacon “650”. [0115]; “The order may include the table number … determined via communication between the mobile device and one or more proximity beacons 650 on the table) within the restaurant (Berg, [0080]; “the processor 210 may execute the digital waiter application 221 to determine a table number of a table at which the user/mobile terminal 200 is seated”); 
		transmitting the order to a service instruction system of the restaurant (Berg, [0102]; “transmit the received order (including the order number, selected menu items/menu item modifications, and table number) to the store portal device of the restaurant, which may then forward the received order to the POS system in the restaurant”); and 
		issuing a service instruction (Berg, [0052]; “Page or request service from a waiter or other restaurant personnel”. [0119]; “Call Waiter” button 708 to enable the user to request services of the wait staff personnel”), via the service instruction system, to service staff to fulfil the order at said serving location (Berg, Fig. 6, [0115-0116]; “Once submitted, the order will appear on the display of the store portal device 130 … The wait staff person 630 may further accept cash payments, print receipts and handle other matters related to the order using the point of sale device 620”).

	Regarding claim 18. Berg teaches the order management system of claim 1 
	a screen on which the serving instruction is displayed (Berg, [0102]; “the order processing circuitry 313 may transmit the received order directly to the POS system via structured standardized data formats”. [0115]; “the order will appear on the display of the store portal device 130”); and a printer via which the serving instruction is printed (Berg, [0110]; “the payment processing circuitry 315 may send a message to a WiFi enabled network printer to automatically print the receipt(s)”.[0116]; “The wait staff person 630 may further accept cash payments, print receipts and handle other matters related to the order using the point of sale device 620”).  

	Regarding claim 19. Berg teaches the order management system of claim 1 (Berg, Fig. 7I; “sea breeze … $8.00”, “cheeseburger … $8.00” and “NY Strawberry … $10.00”), and the executed application configures the mobile device (Berg, [0023]; “user interfaces on a mobile device implementing the mobile-assisted digital waiter”) to calculate a total cost (Berg, Fig. 7I; “Total: $55.06”) of the order from the aggregated cost of each menu item selected by the user, wherein the executed application configures the mobile device to present, via the touch-sensitive screen, the total cost of the order to the user , 
 (Berg, [0123]; “a total user interface 723 includes the subtotal of all menu items ordered, along with any applicable taxes”) 
	wherein the executed application configures the mobile device to issue, via the wireless telecommunication module, a payment request to a remote payment system, the payment request including the total calculated cost of the order (Berg, [0107]; “the payment processing circuitry 315 may receive a payment request from a mobile device of a customer via the network interface 305 to pay for one or more selected menu items in an order placed by the customer with a restaurant … when calculating the total amount due”), 
	the mobile device being further configured to receive a payment receipt from the payment system to certify successful payment for the order (Berg, [0100]; “the customer would like a printed receipt or an emailed receipt … the payment processing circuitry 315 may further generate the receipt and transmit the receipt to the transactional email processing system to transmit the receipt to the customer's email address”), 
	wherein the service instruction system is configured to receive a payment confirmation from the remote payment system, the payment confirmation certifying successful payment for the order, wherein the service instruction system is configured to receive the payment confirmation and, in response, include within the serving instruction information confirming successful payment for the order (Berg, [0100]; “the receipt request indicates the customer would like a printed receipt, the payment processing circuitry 315 may send a receipt notification to the store portal device requesting the wait staff person print a receipt … and provide the receipt(s) to the customer”).  

	Regarding claim 24. Berg teaches the ordering management system of 1 wherein the executed application configures the mobile device to: determine the location of the mobile device relative to the general service zone; and execute a proximity routine on determining that the mobile device is within a predetermined proximity to the general service zone (Berg, [0100]; “receive GPS coordinates from a mobile device of the customer at regular intervals via the network interface 305 and compare the GPS coordinates to a predetermined distance from the restaurant (e.g., a “fenced” distance) to determine when the mobile device is within the predetermined distance from the restaurant”).  

	Regarding claim 25. Berg teaches the ordering management system of claim 24, wherein the proximity routine comprises displaying, via the touch-sensitive screen, a proximity prompt to indicate to a user the proximity of the mobile device to the general service zone (Berg, “[0041] View a list of restaurants near the location of the mobile device; [0042] Select a restaurant of interest”. [0114]; “The restaurants included in the list of restaurants may be located near the mobile device or may be a list of favorite restaurants entered by the customer or determined based on previous operations of the digital waiter application 120 … selects Restaurant 3”).  

	Regarding claim 26. Berg teaches the ordering management system of claim 24 (0115]; “The customer may launch the Mobile App to view a digital menu of the restaurant and submit an order to the restaurant”).

	Regarding claim 31. Berg teaches the order management system of 1 wherein the executed application configures the mobile device to, in response to determining the serving location identifier (see independent claim rejection supra): 
	display, via the touch-sensitive screen, an identification of the serving location associated with the determined serving location identifier (Berg, Fig. 13B; “at block 1370, the mobile device displays the seating notification on the mobile device”); and 
	receive a check-in interaction from the user to confirm acceptance by the user of the identified serving location and in response transmit, via the wireless telecommunication module, the determined serving location identifier to the service instruction system (Berg, Fig. 13A-B; “receive seating notification form store portable device 1310” > “transmit seating notification to mobile device 1330” > “display seating notification on mobile device”).  
	  
	Regarding claims 56-58. Claims 56-58 have been analyzed and are rejected for the same rationale used to reject claims 55, 24-26. Claims 56-58 limitations do not teach or define any new limitations beyond claims 55, 24-26; therefore, claims 56-58 are rejected under the same rationale.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 2 and 55 are rejected under 35 U.S.C 103 as being unpatentable over US Pat. Pub No. 2017/0109843 A1 to Berg et al. (“Berg) in view of US Pat. Pub. No. 2017/0323401 A1 to Cloin et al. (“Cloin”).

	Regarding claims 2 and 55. Berg teaches the order management system of claim 1, further comprising a plurality of identification articles (Berg, [0115]; “one or more proximity beacons 650 on the table”) each situated at a respective serving location, and wherein the executed application configures the mobile device to determine the serving location identifier from the identification article situated at the serving location chosen by the ordering user (Berg, [0080]; “the processor 210 may instruct the Bluetooth system 285 to initiate wireless communication with one or more proximity beacons placed on/under the table to identify the table number of the table at which the mobile device is located”), 

	Berg substantially discloses the claimed invention; however, Berg fails to explicitly disclose the “each identification article comprises a respective and unique serving location image that is displayed at its corresponding serving location, and the sensor set of the mobile device comprises an image detector, the mobile device being configured by the executed application to use the image detector to scan the serving location image of the chosen serving location, and then determine the corresponding serving location identifier from the scanned serving location image”. However, Cloin teaches:
	wherein each identification article comprises a respective and unique serving location image that is displayed at its corresponding serving location (Cloin, [0014]; “an RFID tag is first physically associated with a table. That physical association may be established by affixing the tag to table surface, embedding the tag in the table or affixing the tag to an object associated with the table such as a table tent, condiment rack, etc.”), and the sensor set of the mobile device comprises an image detector, the mobile device being configured by the executed application to use the image detector  (Cloin, Fig. 1; “automatically acquire by a handheld device (HD) a table identifier (TI) for a table (T) of a restaurant 110”) to scan the serving location image of the chosen serving location, and then determine the corresponding serving location identifier from the scanned serving location image (Cloin, Fig. 1; “use the HD to scan a barcode affixed to the T of on an item on or near the T, the barcode identifying the TI 111”) .  

	Therefore, it would have been obvious to one of ordinary skill in the order management art at the time of filing to modify Berg to include each identification article comprises a respective and unique serving location image that is displayed at its corresponding serving location, and the sensor set of the mobile device comprises an image detector, the mobile device being configured by the executed application to use the image detector to scan the serving location image of the chosen serving location, and then determine the corresponding serving location identifier from the scanned serving location image, as taught by Cloin, where this would be performed in order to reduce human error happening during manually entering a service location number, such as table number, reduce accidental assignment of certain order actions to the wrong table or check; thereby, reducing downstream operational problems and increasing customer satisfaction. See Cloin [0003].   
 
	Claims 5, 14 and 27 are rejected under 35 U.S.C 103 as being unpatentable over Berg in view of US Pat. Pub. No. 2016/0275631 A1 to Serizawa (“Serizawa”).

	Regarding claim 14. Berg teaches the order management system of 1 further comprising 
	Berg substantially discloses the claimed invention; however, Berg fails to explicitly disclose the “a mapping module for determining the relative position and arrangement of the serving locations within the general service zone, and transmitting that determination to at least one of the service instruction system and the mobile device, wherein the mapping module determines the relative position and arrangement of the serving locations by communicating with identification articles, each situated at a respective serving location, wherein the identification articles are arranged to issue wireless localization signals, the reception of which enables the determination of the position of each identification article relative to at least one other wherein the mapping module comprises a graphical user interface  arranged to receive a user input to designate the relative position of serving locations within the general service zone”. However, Serizawa teaches:
	a mapping module for determining the relative position and arrangement of the serving locations within the general service zone (Serizawa, Fig. 9; “request server for seat state information ACT002”. [0050]; “The control section 201 requests the server 100 for the seat state information through the network I/F 205 (ACT 002), and 
	transmitting that determination to at least one of the service instruction system and the mobile device (Serizawa, Fig. 9; “receive seat state information form server ACT003”. [0034]; “The information mentioned herein includes at least an order ID … and a table number of the reserved table”), wherein the mapping module determines the relative position and arrangement of the serving locations by communicating with identification articles, each situated at a respective serving location (Serizawa, [0033]; “The control section 201 executes a program … to control … a screen image displayed on the touch panel display 206, the correspondence relationship between the seat state screen for display and a seat number, and various kinds of information such as identification information”), 
	wherein the identification articles are arranged to issue wireless localization signals, the reception of which enables the determination of the position of each identification article relative to at least one other (Serizawa, Fig. 10; “acquire seat state information ACT102”. [0053]; “the control section 110 acquires the seat state information (refer to FIG. 8) from the management DB151 (ACT 102)”. See fig. 8 below), 

    PNG
    media_image2.png
    144
    416
    media_image2.png
    Greyscale

	wherein the mapping module comprises a graphical user interface (Serizawa, Fig. 5B, [0014]; “the control section 201 displays a seat reservation screen shown in FIG. 5B on the touch panel display 206”) arranged to receive a user input to designate the relative position of serving locations within the general service zone (Serizawa, Fig. 9; “display seat availability state ACT004”. [0019]; “The incoming customer selects an empty seat according to the seat state screen to reserve the seat”. [0034]; “(The touch panel display 206, which is a user interface …. Display, receives … the seat reservation and the like from the incoming customer)).  
		Therefore, it would have been obvious to one of ordinary skill in the order management art at the time of filing to modify Berg to include a mapping module for determining the relative position and arrangement of the serving locations within the general service zone, and transmitting that determination to at least one of the service instruction system and the mobile device, wherein the mapping module determines the relative position and arrangement of the serving locations by communicating with identification articles, each situated at a respective serving location, wherein the identification articles are arranged to issue wireless localization signals, the reception of which enables the determination of the position of each identification article relative to at least one other wherein the mapping module comprises a graphical user interface  arranged to receive a user input to designate the relative position of serving locations within the general service zone, as taught by Serizawa where this would be performed in order to guarantee in a case of a full house for the customer who already ordered a dish and finished the settlement.  See Serizawa [0003].    

	Regarding claims 5. Berg teaches the order management system of claim 1 (Berg, [0080]; “one or more proximity beacons placed on/under the table to identify the table number”), each being arranged to wirelessly transmit a unique serving location identifier (Berg, [0115]; “determined via communication between the mobile device and one or more proximity beacons 650 on the table. The proximity beacon 650 may include, for example, a small ARM computer combined with a Bluetooth module, powered by a battery”), and 
	the mobile device is configured by the application to receive the serving location identifier transmitted by the beacon of the chosen serving location (Berg; [0080]; “the processor 210 may instruct the Bluetooth system 285 to initiate wireless communication with one or more proximity beacon”), 
		Berg substantially discloses the claimed invention; however, Berg fails to explicitly disclose the “wherein each beacon comprises a broadcasting configuration in which its unique serving location identifier is wirelessly broadcasted, and a passive configuration in which the beacon restricts wireless broadcasts so as to conserve power”. However, Serizawa teaches:

	wherein each beacon comprises a broadcasting configuration in which its unique serving location identifier is wirelessly broadcasted, and a passive configuration in which the beacon restricts wireless broadcasts so as to conserve power (Serizawa, Fig.1, [0024] The access point 300 is a wireless device for carrying out data transmission between the server 100 and the seat 400. The access point 300 receives data from the seat 400 through the wireless communication and transmits the received data to the server 100 through wired or wireless communication. The access point 300 also receives data from the server 100 and transmits the received data to the seat 400 serving as a transmission destination”).  
	Therefore, it would have been obvious to one of ordinary skill in the order management art at the time of filing to modify Berg to include wherein each beacon comprises a broadcasting configuration in which its unique serving location identifier is wirelessly broadcasted, and a passive configuration in which the beacon restricts wireless broadcasts so as to conserve power, as taught by Serizawa where this would be performed in order to guarantee that the incoming customer can be aware that the seat is already reserved and gives up the seat to the customer who reserved the seat.  See Serizawa [0021].   

	Regarding claim 27. Berg teaches the ordering management system of (Berg, [0055-0056]; “the store portal application 140 provides a user interface on a display of the store portal device 130 that enables a restaurant user to perform one or more of the following actions: … Receive/View notification of a request for a customer to be placed on a wait list at the restaurant”), 
	the executed application configuring the mobile device to receive and display, via the touch-sensitive screen, the reservation information to a user thereby identifying to a user the availability of the at least one serving location (Berg, [0057]; “Notify the customer that seating is available at the restaurant”. [0075]; “notifying the user/customer that a table has become available”), 
		Berg substantially discloses the claimed invention; however, Berg fails to explicitly disclose the “the executed application configures the mobile device to display, via the touch-sensitive screen, guidance instructions to guide the user to the at least one serving location, wherein the guidance instructions comprise a map of the general service zone, the map comprising a plurality of visual artefacts each uniquely representing a corresponding serving location, wherein the visual artefacts are positioned and arranged relative to one another on the map in correspondence with the relative position and arrangement of the serving locations”. However, Serizawa teaches:

	wherein the executed application configures the mobile device to display, via the touch-sensitive screen, guidance instructions to guide the user to the at least one serving location, wherein the guidance instructions comprise a map of the general service zone (Serizawa, [0020]; “The table of each seat is equipped with a card reader and an indicator indicating that the table is reserved on the surface thereof. The incoming customer goes over to the reserved seat according to the turning-on of the indicator and holds the issued card over the card reader of the table. Through such an operation, the seat is managed as an in-use state”), the map comprising a plurality of visual artefacts each uniquely representing a corresponding serving location (see Serizawa, Fig. 5B snapshot below”. [0033]; “a screen image displayed on the touch panel display 206”), 

    PNG
    media_image3.png
    265
    399
    media_image3.png
    Greyscale
Fig. 5B snapshot 
wherein the visual artefacts are positioned and arranged relative to one another on the map in correspondence with the relative position and arrangement of the serving locations (Serizawa, Fig. 5B, [0041]; “the seat reservation screen refers to the image data indicating the layout of the seats in the food court”).  
	Therefore, it would have been obvious to one of ordinary skill in the order management art at the time of filing to modify Berg to include the executed application configures the mobile device to display, via the touch-sensitive screen, guidance instructions to guide the user to the at least one serving location, wherein the guidance instructions comprise a map of the general service zone, the map comprising a plurality of visual artefacts each uniquely representing a corresponding serving location, wherein the visual artefacts are positioned and arranged relative to one another on the map in correspondence with the relative position and arrangement of the serving locations, as taught by Serizawa where this would be performed in order to guarantee that the incoming customer can be aware that the seat is already reserved and gives up the seat to the customer who reserved the seat.  See Serizawa [0021].   

	Claim 10 is rejected under 35 U.S.C 103 as being unpatentable over Berg in view of US Pat. Pub. No. 2015/0149307 to Thukral (“Thukral”) further in view of Serizawa.

	Regarding claim 10. Berg teaches the order management system of 1 wherein 
	Berg substantially discloses the claimed invention; however, Berg fails to explicitly disclose the “at least one of the service instruction system and the mobile device is arranged to display a map of the general service zone, 
	the map comprising a plurality of visual artefacts each uniquely representing a corresponding serving location, 
	wherein the visual artefacts are positioned and arranged relative to one another on the map in correspondence with the relative position and arrangementof the serving locations, 
	wherein the service instruction system is configured to receive the order and the associated serving location identifier and, in response, modify the appearance of the visual artefact associated with the serving location identifier in dependence on time elapsed from time of receipt of the order”. However, Thukral teaches:
at least one of the service instruction system and the mobile device is arranged to display a map of the general service zone (Thukral, [0057]; “provide a location mapping process that allows a set of locations to be mapped according to a unique scan code positioned at each location … the location mapping process includes identifying a set of locations to be mapped, registering each location to be mapped, associating each registered location with a unique scan code, and mapping the registered locations to a display map for viewing on a display screen of a computing device”), 
	the map comprising a plurality of visual artefacts (Thukral, [0062]; “tag 630”) each uniquely representing a corresponding serving location (Thukral, [0062]; “table 620”,
	wherein the visual artefacts (Thukral, [0062]; “A set of graphical elements 680”) are positioned and arranged relative to one another on the map in correspondence with the relative position and arrangement (Thukral, as shown in Fig. 6 snapshot below) of the serving locations, wherein the service instruction system is configured to receive the order and the associated serving location identifier and, in response, modify the appearance of the visual artefact associated with the serving location identifier in dependence on time elapsed from time of receipt of the order (Thukral, [0062]; “location registration 660 occurs in relation to each of the six chairs by scanning 650 (conceptually shown by dashed lines) the tag 630 positioned on each chair 610 and the tag 640 positioned on the table 620. A set of graphical elements 680 are displayed in a map 670 which a user 690 is interacting with in order to register each scanned chair tag 630 and table tag 640 in relation to their particular locations in the venue. In this way, all the locations can be identified quickly so that a customer at a venue can order items quickly without waiting for individual ordering service”. See Fig. 6 snapshot below),

    PNG
    media_image4.png
    1
    2
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    386
    228
    media_image5.png
    Greyscale
Fig. 6 snapshot

	Therefore, it would have been obvious to one of ordinary skill in the order management art at the time of filing to modify Berg to include at least one of the service instruction system and the mobile device is arranged to display a map of the general service zone, the map comprising a plurality of visual artefacts each uniquely representing a corresponding serving location, wherein the visual artefacts are positioned and arranged relative to one another on the map in correspondence with the relative position and arrangementof the serving locations, wherein the service instruction system is configured to receive the order and the associated serving location identifier and, in response, modify the appearance of the visual artefact associated with the serving location identifier in dependence on time elapsed from time of receipt of the order, as taught by Thukral where this would be performed in order to implement a system that reduces the time requires a person to be waited on in order to make a simple order.  See Thukral [0003].  

		The combination of Berg in view of Thukral substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “the appearance of the visual artefact is modified by colour, with a first colour indicating a first range of time elapsed, and a second colour indicating a second range of time elapsed”. However, Serizawa teaches:
	wherein the appearance of the visual artefact is modified by colour, with a first colour indicating a first range of time elapsed, and a second colour indicating a second range of time elapsed (Serizawa, [0041]; “shaded areas indicate the seats that are reserved or being used, and non-shaded areas indicate the seats that are empty”).  

	Therefore, it would have been obvious to one of ordinary skill in the order management art at the time of filing to modify Berg to include the appearance of the visual artefact is modified by colour, with a first colour indicating a first range of time elapsed, and a second colour indicating a second range of time elapsed, as taught by Serizawa where this would be performed in order to guarantee that the incoming customer can be aware that the seat is already reserved and gives up the seat to the customer who reserved the seat. See Serizawa [0021]


	Claim 32 is rejected under 35 U.S.C 103 as being unpatentable over Berg in view of US Pat. Pub. No. 2013/0304590 to Motenko et al. (“Motenko”).

	Regarding claim 32. Berg teaches the order management system of 1 wherein 
	Berg substantially discloses the claimed invention; however, Berg fails to explicitly disclose the limitations of claim 32. However, Motenko teaches:
	the sensor set of the mobile device comprises a camera, and the executed application configures the mobile device to present, via the screen, an augmented reality view of the general service zone, with virtual (augmented reality) representations (Motenko, [0044]; “The one or more order placement devices 110 may each include … an augmented reality device (e.g., an electronic device, such as a cell phone, a head-mounted display, an eyeglass, etc., that can analyze a physical environment and provide information or perform commands based on the analysis)”) of at least one of: menu items (Motenko, [0074]; “an augmented reality … displaying “menu””); and guidance instructions that include, the location of one or more available serving locations; being presented simultaneously with an image of at least a part of the general service zone as captured by the camera of the mobile device (Motenko, [0048]; “the order placement device 110 may be a portable electronic device … selecting a location within the restaurant based on a map of the restaurant provided to the user”), wherein the executed application is arranged to determine, via the sensor set, the position and orientation of the mobile device relative to that of the general service zone and in response modify the size, shape and/or orientation of the virtual (augmented reality) (Motenko, [0071]; “a graphical representation of an ingredient is tagged as a “topping,” it may behave differently (e.g., in terms of changing size, form, and/or location as described herein) and/or look differently (e.g., in terms of size, shape, the photograph, image, and/or 2D and/or 3D rendering of the ingredient used, etc.) than another graphical representation of an ingredient that is tagged as a “bun.””) representations of the menu items and/or guidance instructions to give the appearance of the virtual (augmented reality) representations being at fixed locations within general service zone (Motenko, [0069]; “the input device 410 may receive data from a user that indicates the components selected to be included in the item. For example, the input device 410 may receive data from a user that indicates which ingredients are selected to be included in the food and/or beverage (and which ingredients are not selected to be included in the food and/or beverage) … A user may select an ingredient in this way when the end user device 115 is an augmented reality device”), 
	wherein the executed application configures the camera of the mobile device to capture a live image feed that is continuously displayed, in use, on the screen of the mobile device, the modification of the virtual (augmented reality) representations being continually updated in response to movement of the mobile device relative to the general service zone (Motenko, [0038]; “he user may be able to see a graphical representation of the item, which is updated in real-time as the user selects and/or deselects ingredients”. [0074]; “the display device 420 may display the updated graphical representation of the item in real-time … an augmented reality … displaying a menu”), 
	wherein the executed application configures the mobile device to modify the size, shape and/or orientation of the virtual (augmented reality) representations of the menu items to give the appearance of those virtual (augmented reality) representations being presented in place at the chosen serving location (Motenko, [0074]; “the end user device 115 is an augmented reality device, the display device 420 may begin displaying a menu (e.g., which includes the generated graphical representations of the components and/or the graphical representation of the item) when the input device 410 recognizes a particular object in the physical environment. For example, such an object may be a “menu” label or emblem placed in a restaurant”).  
		Therefore, it would have been obvious to one of ordinary skill in the order management art at the time of filing to modify Berg to include the sensor set of the mobile device comprises a camera, and the executed application configures the mobile device to present, via the screen, an augmented reality view of the general service zone, with virtual (augmented reality) representations of at least one of: menu items; and guidance instructions that include, the location of one or more available serving locations; being presented simultaneously with an image of at least a part of the general service zone as captured by the camera of the mobile device, wherein the executed application is arranged to determine, via the sensor set, the position and orientation of the mobile device relative to that of the general service zone and in response modify the size, shape and/or orientation of the virtual (augmented reality) representations of the menu items and/or guidance instructions to give the appearance of the virtual (augmented reality) representations being at fixed locations within general service zone, wherein the executed application configures the camera of the mobile device to capture a live image feed that is continuously displayed, in use, on the screen of the mobile device, the modification of the virtual (augmented reality) representations being continually updated in response to movement of the mobile device relative to the general service zone, wherein the executed application configures the mobile device to modify the size, shape and/or orientation of the virtual (augmented reality) representations of the menu items to give the appearance of those virtual (augmented reality) representations being presented in place at the chosen serving location, as taught by Motenko, where this would be performed in order to increase flexibility in customizing food item ingredients and decrease the time wait before service is provided. See Motenko [0003].    


	Claim 39 is rejected under 35 U.S.C 103 as being unpatentable over Berg in view of US 2015/0356548 A1 to Luna-Rodriguez et al. (“Luna-Rodriguez”). 

	Regarding claim 39. Berg teaches the order management system of 
	wherein the service staff tracking system is configured to determine a fulfilment visit by at least one service staff member to the serving location chosen by the ordering user, the fulfilment visit fulfilling at least part of the order (Berg, [0127]; “a status user interface 900 … each table may be represented by a box 902 … indicates the table number of the table, the wait staff person assigned to the table and may indicate whether a table requires attention”), receive from the ordering user, via the touch-sensitive screen, a tip payment input that specifies a tip value (Berg, Fig. 7I; “Tip: 724”)

	Berg substantially discloses the claimed invention; however, Berg fails to explicitly disclose the limitations of claim 39. However, Luna-Rodriguez teaches:
	a service staff tracking system for tracking the position of service staff members relative to the plurality of serving locations (Luna-Rodriguez, [0022]; “[0022] A computer server can be provided that allows … service providers (e.g., tippees) to register as users of the system … use of GPS to determine a location of an entity, such as … service provider … determining an approximate location of any such entity”), 
	wherein the service staff tracking system is further configured to transmit an identification of said at least one service staff member (Luna-Rodriguez, [0022]; “The service provider may also be identified by a system identifer (ID), QR code, near field communication (NFC), blue tooth, beacon technology or Android Beam”) to the mobile device associated with the ordering user, 
	the mobile device, in response, being configured to: present to the ordering user, via the touch-sensitive screen, an identification representation of the at least one service staff member (Luna-Rodriguez, Fig. 8; “select a tippee”. [0028]; “a consumer can use the application to easily identify service providers who are registered with the system or have an identification code … a unique ID code, Branded Code or QR code that can be used to identify the particular service provider”); and 
	receive an identification of the service staff member chosen by the ordering user as a recipient of that tip value (Luna-Rodriguez, [0028]; “tippee could always be identified by other non satellite non-cellular network technologies (NFC, QR code, Branded code, picture) … the profiles are displayed on a consumer's mobile device, the consumer can select the service provider that provided the service to him/her. The service provider can be identified by name and picture. Then, the consumer can select the appropriate amount of tip to be accorded to that service provider); and 
	transmit, via the wireless telecommunication module, a tip payment request to a remote tip payment system, the tip payment request including the tip value and the identification of the service staff member specified by the ordering user (Luna-Rodriguez, [0024]; “The tippee can configure during the account set-up of the mobile device (e.g., by use of smart device or personal computer) so that a suggested pre-defined tip amounts can be selected when the tipper (consumer) opts to tip a service provider”), 
	wherein the identification representation comprises at least one of: a name of the service staff member and an image, such as a photograph, of the service staff member (Luna-Rodriguez, [0029]; “The service provider can be identified by name and picture. Then, the consumer can select the appropriate amount of tip to be accorded to that service provider”), 
	wherein each portable service staff tracking device comprises an identity badge worn by a respective service staff member, the identity badge supporting indicia visible to ordering users and conveying information about the identity of the service staff member (Luna-Rodriguez, [0040]; “The system can issue a badge to a service provider that allows the service provider to easily communicate his/her ID or QR code to consumers. For example, waitresses could wear a badge or bracelet that a consumer could quickly take a photo of when dining at the waitress' table”), 
	wherein each staff tracking device is arranged to transmit a localisation signal for use in determining the position of a respective tracking device relative to the plurality of serving locations (Luna-Rodriguez, [0023]; “the global positioning system will work separated and/or along with the near field communication to identify the service provider most effectively”. [0038]; “the system will be able to assist the consumer in locating a particular service provider when the consumer attempts to look up that service provider's profile”).
	Therefore, it would have been obvious to one of ordinary skill in the order management art at the time of filing to modify Berg to include tracking the position of service staff members relative to the plurality of serving locations, transmit an identification of said at least one service staff member to the mobile device associated with the ordering user, the mobile device, present to the ordering user, via the touch-sensitive screen, an identification representation of the at least one service staff member, receive an identification of the service staff member chosen by the ordering user as a recipient of that tip value; and transmit a tip payment request, the tip payment request including the tip value and the identification of the service staff member specified by the ordering user, herein the identification representation comprises at least one of: a name of the service staff member and an image, such as a photograph, of the service staff member, an identity badge worn by a respective service staff member, the identity badge supporting indicia visible to ordering users and conveying information about the identity of the service staff member, transmit a localisation signal for use in determining the position of a respective tracking device relative to the plurality of serving locations, as taught by Luna-Rodriguez, where this would be performed in order to reduce cumbersome and confusing experience of the tipping service system for both the tippers and the individuals receiving the tip. See Luna-Rodriguez [0107].    


Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687